Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 3, 4, 7-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gilsing et al (DE 10301738 A1) in view of Suxi, et al. (CN 101719529) (translation submitted on 12/12/2016).
Regarding claims 3, 9, and 16, Gilsing discloses a method for recycling laminated glass comprising at least one polyvinyl butyral layer and at least one glass layer, wherein the method comprises: shredding the laminated glass to produce glass and residual waste comprising polyvinyl butyral pieces with embedded glass particles (paragraph 0015); adding the residual waste in a vat comprising a separation fluid to produce a mixture of glass particles from the glass layers and the polyvinyl butyral pieces from the at least one polyvinyl butvral layer (paragraph 0019), the separation fluid comprising water and at least one alcohol (paragraph 0019), and a sieving device for sieving polyvinyl butvral pieces of the at least one polymer layer from the separation fluid (paragraph 0020), but Gilsing does not disclose the separation fluid comprising water and at least one alcohol being butyl diglycol.  Suxi teaches as obvious butyl diglycol used as an obvious alcohol solvent (page 2, paragraph 7 and page 3, paragraph 1) in the lamination process using polyvinyl butyral.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to teach the substitution of butyl diglycol as the alcohol additive in the separation fluid as it is obvious to use butyl diglycol with polyvinyl butyral as an alcohol solvent.  Therefore, it would have been 
Regarding claims 4 and 12, Gilsing discloses sieving, washing using washing water and drying the polyvinyl butvral polymer pieces from the mixture (paragraph 0020).
Regarding claims 7 and 15, Gilsing discloses treatment of the washing water to enable re-use of the washing water (paragraph 0021).
Regarding claims 8 and 14, Gilsing discloses filtering of the separating fluid (paragraph 0021).
Regarding claim 10, Gilsing discloses a shredding device for shredding the laminated glass and removal of a substantial proportion of the glass particles prior to adding the polyvinyl butyral pieces with remaining ones of the glass particles to the vat (paragraphs 0004 and 0015).
Regarding claim 11, Gilsing discloses an extruder for extruding the polyvinyl butyral pieces (paragraph 0010).
Regarding claim 17, Gilsing/Suxi does not explicitly disclose the concentration of butyl diglycol in the separation fluid is between 20 and 25%.  However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to vary the percentage of butyl diglycol because Applicant has not disclosed that specific percentage of 20% to 25% provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Gilsing in view of Suxi, and applicant’s invention, to .

Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.
Rejection under USC 103
Regard Applicant’s argument,” Applicant wishes further to refer to the Examiner to the teaching of disclosure of paragraph [0019] in which it is stated that B is a “deprotonated radical of a linear or branched halogenated or nonhalogenated, ethoxylated or nonexthoxylated, saturated or unsaturated aliphatic alcohol, dol or trial having a chain length of 1 to 8 carbons”. As is known, the concept of deprotonation is the removal (or transfer) of a proton (or hydron) H+ from an alcohol to form the conjugate base of that alcohol and comprises an organic group bonded to a negatively charged oxygen atom. The effect of the deprotonation is therefore to change the charge on the compound and thus also the properties of the compound. The alcohol used in Suxi is not deprotonated and thus cannot be simply substituted for the compound AB of Gilsing. The skilled person would need to consider in detail the chemical reaction and any chemical side reactions can occur before making such a substitution. The Applicant has already noted that the mixing of the base of Gilsing and a glycol ether of Suxi would lead to the deprotonation of the hydroxy function of the glycol ether which will in turn lead to unpredicted and unpredictable phenomena, like stability issues due to chemical decomposition,” the Examiner disagrees.  The Examiner asserts that Gilsing in view of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALYANAVENKATESHWARE KUMAR/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655